1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim [1] is objected to because of the following informalities:  in claim [1] lines .3 and 4 the limitation “ the floating diffusion” is meant to be “ the single floating diffusion” in order to maintain consistency in the claim. Appropriate correction is required.

3. Claim [4] is objected to because of the following informalities:  in claim [4] line 4,  the limitation “ photodiode” is meant to be “ buried photodiode” in order to maintain consistency in the claim. Appropriate correction is required.

4. Claim [13]  is objected to because of the following informalities:  in claim [13] lines 8 and 10,  the limitation “ vertical transfer gate transistor” is meant to be “ the at least one vertical transfer gate transistor .  ”in order to maintain consistency in the claim. Appropriate correction is required.




Allowable Subject Matter
. Claims [1-15] are allowed.
6. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claim [1] , none of the prior arts on the record teaches or reasonably suggests: .
 a CMOS image sensor comprising an array of photodiode cells, where a plurality of the photodiode cells each comprise: where the reset transistor, source follower transistor, and read select transistor have predominately gate and shape edges oriented at an angle greater than 30-degrees and less than 60-degrees from a line extending along an entire horizontal row of photodiodes of a photodiode array of the image sensor and are formed vertically above, and in the same integrated circuit as, the photodiodes of the photodiode array; in conjunction with the other limitation of the claim.

Claims 2-12 are allowed due to their direct or indirect dependency on claim 13.

Re Claim [13] , none of the prior arts on the record teaches or reasonably suggests: a method of generating an electronic image comprising: wherein the reset transistor is configured primarily on top of the buried photodiodes and has predominant edges oriented at an angle between 30 and 60 degrees from a line drawn through photodiodes of a row of photodiodes of the photodiode array; turning off the reset transistor and vertical transfer gate transistor, then waiting for an exposure time; and turning on the vertical transfer gate transistor to couple the buried photodiode to a source follower, the source follower having a gate having a shape selected from a linear gate, a “U” shape surrounding the read-select transistor, and an “O” shape surrounding the read select transistor; in conjunction with the other limitation of the claim.
 
 Claims 14-15 are allowed due to their direct or indirect dependency on claim 13.

                            7. The following are the closet prior arts found:
The reference to Kudoh (US. PAT. 8,471,312) discloses  a schematic view illustrating a further layout of the imaging section 3 using the sharing pixel 32 shown in FIG. 6 according to another example. This example illustrates the layout with a plurality of sharing pixels 32 arranged aslant (or in the honeycomb structure). That is, in this example, in a manner similar to the structure of FIG. 6, a set of reset transistor Tr2, amplifying transistor Tr3, and selection transistor Tr4 are arranged on one of the sides of respective sharing pixels 32 in the vertical direction, or on the bottom side in this example. In col. 10 lines 61-67.

The reference to Kudoh (US. PAT. 8,471,312) discloses :  Referring to FIG. 9A, the active pixel sensor array 900 having the 4-pixel shared structure and the 4-transistor configuration is different from the active pixel sensor 300 of FIG. 3, in that the selection transistor M97 is coupled between the source follower transistor M96 and the power supply voltage VDD (refer to FIG. 9B). The effectiveness of the metal lines and the channel length of the transistor may be increased, and the device noise may be reduced depending upon the layout of the active pixel sensor implemented on the silicon substrate. In  paragraph 12 lines 8-16.

                                                               Conclusion

See above claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AHMED A BERHAN/Primary Examiner, Art Unit 2698